Citation Nr: 0114644	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  96-35 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to July 
1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
appellant entitlement to service connection for hypoglycemia.


FINDINGS OF FACT

1.  The appellant served on active duty from July 1974 to 
July 1994.

2.  The appellant manifested reactive hypoglycemia during 
service.


CONCLUSION OF LAW

Reactive hypoglycemia was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VARO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case and Supplemental Statements of the Case issued 
during the pendency of this appeal.  VARO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant and, in fact, it appears that all 
evidence identified by the appellant relative to his appeal 
has been obtained and associated with his claims folder.  VA 
examinations were provided in May 1995 and September 1998, 
and a VA medical opinion was obtained in October 2000.  
Further, hearings were conducted before VARO and before the 
Board, and transcripts have been associated with the claims 
folder.

The appellant is seeking service connection for hypoglycemia.  
Under pertinent law and VA regulations, service connection may 
be granted if a disability was incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  It is not necessary to have a 
diagnosis of a particular disability during service, but it is 
necessary to have manifestations sufficient to establish that 
a disability was present.  38 C.F.R. § 3.303(d) (2000).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disability, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(2000).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against the claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board will first review the appellant's pertinent medical 
history.

The appellant's military medical records reveal that he 
complained of flashing lights and blurring vision with 
dizziness on occasion and night sweats, in May 1985.  He 
indicated that he drank 4 cups of coffee and smoked 1 1/2 packs 
of cigarettes per day.  His family history was positive for 
non-insulin dependent diabetes mellitus.  He had BS (blood 
sugar) taken during one of these attacks and it was 94.  He 
also indicated that he was under stress at work and had a new 
baby at home.  The examiner assessed probable stress anxiety 
symptoms, but wanted to rule out organic causes.  Tests were 
indicated.  

A March 1992 cholesterol screening program report indicated a 
glucose reading of 132.  The examiner commented that the 
appellant was to be followed up on his glucose level, which 
was 98 two days later.  Normal range was reported to be from 
70 to 110.  A glycohemoglobin test was also performed, which 
revealed glycohemoglobin of 5.4.  The normal range was 
reported as 4.0 to 8.0.

The appellant's April 1994 military retirement examination 
reported symptomatic hypoglycemia with high glucose food.  His 
endocrine system was described as normal.  Urinalysis was 
negative for increased glucose level.

A VA examination was conducted in May 1995.  The appellant 
reported a glucose tolerance test had been performed, and that 
his blood sugar went up and down and dropped precipitously 
after eating.  He claimed that he would see lights flicker and 
was not able to focus.  He stated that he was able to eat and 
drink without difficulty.  The examiner diagnosed a history of 
hypoglycemia, which remained asymptomatic, with the appellant 
eating reasonable meals as documented on a prior gamma 
glutamyltransfera (GGT), per the appellant's history.

VARO denied the appellant's claim for service connection for 
hypoglycemia in an August 1995 rating decision.

At his July 1996 hearing on appeal, the appellant testified 
regarding his claim for service connection for hypoglycemia.  
He claimed that he first found out that he had hypoglycemia in 
1985, after he experienced photophobia type symptoms and 
shaking.  He reported that a glucose tolerance test was 
performed and he was told that he had hypoglycemia.  He denied 
ever having been diagnosed as having diabetes, and claimed 
that he still became lightheaded and shaky and had vision 
problems which he relieved with food intake.

At his June 1997 hearing before the undersigned, the appellant 
again testified regarding his claim.  He reported that, after 
he experienced hypoglycemia in service, a dietitian advised 
him to take carbohydrates and not simple sugars, which worked 
"pretty well."  He claimed that he had not changed his diet 
as a result, but kept a snack nearby.  

The Board remanded the appellant's claim for further 
development in a September 1997 decision. 

A VA endocrine disease examination was conducted in September 
1998.  The examiner reviewed the appellant's claims folder.  
The appellant also provided his history.  He reported that at 
no time had he ever lost consciousness with his hypoglycemic 
episodes.  He claimed that sometimes he had sweats, but this 
was rare, and that occasionally he had palpitations, but not 
always.  He claimed that these episodes had no relationship to 
the time of day and did not seem to be associated with any 
particular type of food.  He reported that if he ate glucose-
containing materials he would be completely recovered 30 
minutes later.  He stated that these episodes occurred about 
one to two times per month, but had not been progressive in 
frequency or severity.  The episodes were almost always the 
same, with fluttering eyes being the first symptom noticed.  
He noted no problems with headaches, fatigability, weight gain 
or loss, polyuria, polydipsia, or polyphagia.  The examiner 
indicated that no diagnostic tests or clinical laboratory 
tests had been performed prior to the appellant being seen, 
and diagnosed episodic adrenergic symptomatology without 
evidence of hypoglycemia.  The examiner further noted that, 
given the response to glucose containing material taking 20 to 
30 minutes to occur, hypoglycemia was doubtful.  

An October 2000 opinion from a physician, board certified in 
endocrinology and metabolism, was obtained.  The physician 
noted that a review of the records revealed that the 
appellant's glucose values available from January 1974 to 
April 1995 had ranged from 90 to 132, all well within the 
normal range.  Glycohemoglobin obtained in March 1992 was also 
normal at 5.4.  The physician expressed the opinion that there 
was no documentation that the appellant had had hypoglycemia 
during his symptomatic episodes.  In fact, she noted that his 
glucose was determined to be normal during one acute attack, 
and that a glucose tolerance test is not an appropriate test 
to make a diagnosis of hypoglycemia.  In addition, the 
glycohemoglobin is a test for diabetes and does not reflect 
hypoglycemia.  The appellant's normal glycohemoglobin revealed 
the fact that he was not diabetic at that time.  His history 
was not consistent with insulinoma.  There was no evidence of 
hepatic disease that would lead to frequent severe 
hypoglycemic episodes (i.e., a lack of glycogen stores).  He 
had not been on any medications that would induce 
hypoglycemia.  Overall, she indicated that his history was 
suggestive of "reactive hypoglycemia," which is a 
physiological state in which the pancreas produces excess 
phase insulin secretion in response to a glucose load.  
Sometimes this insulin response is "exuberant" leading to a 
rapid lowering of glucose that may be seen in people who have 
genetic predisposition to diabetes, which the appellant did 
indeed have, per his family history.  She indicated that the 
way to avoid this physiologic response was to eat multiple 
small meals consisting of a mixture of complex carbohydrates, 
proteins, and fats.  She concluded that, reactive hypoglycemia 
is simple to treat and not considered a "disability."  She 
did not find any indication for lab testing from an endocrine 
standpoint.

The Board notes that, although the VA examiner concluded that 
the appellant's reactive hypoglycemia is not a "disability", 
in the sense that it is not functionally limiting when 
controlled with food, it is well established as a disability 
in the medical literature.  See, The Merck Manual of Diagnosis 
and Therapy, 17th Edition, pages 180-185 (1999).

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2000), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Veterans 
Appeals discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 (1990), stating 
that "[w]hen all of the evidence is assembled, the Secretary, 
or his designee, is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied."  Id. at 55.

With application of the benefit of the doubt rule, the Board 
finds that the appellant first manifested reactive 
hypoglycemia during service.  The Board is unable to find 
that the evidence preponderates against service connection 
for reactive hypoglycemia.  Therefore, although easily 
controlled with the consumption of small meals, the Board 
finds that the objective medical evidence substantiates his 
claim for entitlement to service connection for reactive 
hypoglycemia. 


ORDER

Service connection for reactive hypoglycemia, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


